EXHIBIT 99.1 NEWS RELEASE June 5, 2008 OTC BB:DPDW DEEP DOWN RECEIVES SECOND $9.0 MILLION ORDER FOR BUOYANCY HOUSTON, TX – June 5, 2008 – Deep Down, Inc. (OTCBB: DPDW) today announced that it has received a second letter of intent for approximately $9 million from Delba International to supply and install the deepwater marine drilling riser flotation system for the new-build Delba IV semisubmersible drilling rig.The letter of intent is subject to the negotiation of a final purchase order once engineering is completed.The Letters of Intent authorize expenditures for such engineering efforts.Together with the previously announced Letter of Intent for the Delba III, Deep Down now has orders for approximately $18 million of deepwater marine drilling riser flotation systems.Both the Delba III and the Delba IV are rated to drill in 2,400 meters of water but are readily upgradeable to 2,700 meters and have long term contracts to drill in Brazilian waters. “A Letter of Intent is the first step in a committed process which typically becomes a purchase contract upon completion of joint engineering efforts between us and our clients,” commented Ronald E. Smith, Deep Down’s president and CEO. About Deep Down, Inc. Deep Down specializes in the provision of innovative solutions, installation management, engineering services, support services, custom fabrication and storage management services for the offshore subsea control, umbilical, and pipeline industries. The company fabricates component parts of subsea distribution systems and assemblies that specialize in the development of subsea fields and tie backs. These items include umbilicals, flow lines, distribution systems, pipeline terminations, controls, winches, and launch and retrieval systems, among others. Deep Down provides these services from the initial field conception phase, through manufacturing, site integration testing, installation, topside connections, and the final commissioning of a project. The Company’s Flotation Technologies subsidiary is a recognized leader in the design and manufacture of deepwater buoyancy systems, specializing in Flotec™ syntactic foam and polyurethane elastomer products. With extensive engineering, design, fabrication, and analysis capabilities, Flotation Technologies provides quick turnaround, cost-effective buoyancy and elastomer products to the worldwide oceanographic, offshore energy, seismic, and military markets. The Company’s Mako subsidiary serves the growing offshore petroleum and marine industries with technical support services, and products vital to offshore petroleum production, through rentals of its remotely operated vehicles (ROV), topside and subsea equipment, and diving support systems used in diving operations, maintenance and repair operations, offshore construction, and environmental/marine surveys. The Company’s ElectroWave subsidiary offers products and services in the fields of electronic monitoring and control systems for the energy, military, and commercial business sectors. ElectroWave designs, manufactures, installs, and commissions integrated PLC and SCADA based instrumentation and control systems, including ballast control and monitoring, drilling instrumentation, vessel management systems, marine advisory systems, machinery plant control and monitoring systems, and closed circuit television systems. Page 1 The Company’s strategy is to become a leading provider of products and services to the offshore industry, including shallow, deep and ultra-deep water applications in oil and gas exploration, development and production activities and maritime operations.Management plans to achieve this strategy through organic growth and strategic acquisitions of complementary businesses with technological advantages in deepwater environments.Deep Down’s customers include Acergy, Aker Kvaerner, Amerada Hess, Anadarko Petroleum Corporation, BHP, BP Petroleum, Cabett, Cooper Cameron, Chevron Corporation, Delba International, Dril-Quip, Inc., Devon Energy Corporation, Diamond Offshore, Duco, Exxon Mobil Corporation, Helix, JDR, Kerr-McGee Corporation, Marinette Marine Corporation, Marathon Oil Corporation, Nexans, Inc., Noble Energy Inc., Oceaneering International, Inc., Oil States, Petrobras, Royal Dutch Shell, Statoil, Subsea 7, Inc., Technip, Transocean Offshore, Veolia Environmental Services and Wellstream International, among others.For further company information, please visit www.deepdowninc.com, ,and www.flotec.com, www.makotechnologies.com and www.electrowaveusa.com. For Further Information Steven
